 Case 2:20-cv-00143-PLM-RSK ECF No. 8, PageID.50 Filed 11/02/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION


 JOHN F. LECHNER,

        Plaintiff,
 v.                                                                   Hon. Paul L. Maloney

 MAARTEN VERMAAT                                                      Case No. 2:20-cv-143

       Defendant.
 _____________________________/

                            REPORT AND RECOMMENDATION

       Plaintiff John F. Lechner has sued Defendant Maarten Vermaat, who served as the

Assistant United States Attorney in Plaintiff’s criminal case, United States v. Lechner, Case No.

2:11-cr-49 (W.D. Mich.). Following a jury trial in 2012, Plaintiff was convicted of five of the

charged offenses and acquitted of two. Plaintiff was sentenced to 51 months’ imprisonment. In his

complaint, Plaintiff alleges that Defendant committed fraud on the court during the criminal trial.

(ECF No. 1 at PageID.2–3.) For relief, Plaintiff “prays that this Honorable Court carefully

examines the information submitted and comes to the conclusion that there was fraud on the court

and will investigate this complaint to the highest degree and return this case back to the Court with

the proper jurisdiction for further review and for whatever relief the Honorable Court would deem

proper.” (Id. at PageID.20.)

       Plaintiff’s complaint is a pro se complaint subject to screening under to 28 U.S.C. §

1915(e)(2)(B), which provides that “[n]otwithstanding any filing fee, or any portion thereof, that

may have been paid, the court shall dismiss the case at any time if the court determines that,”

among other grounds, the action “is frivolous or malicious.” 28 U.S.C. § 1915(e)(2)(B)(i). The

Sixth Circuit has held that “a district court may not sua sponte dismiss a complaint where the filing
 Case 2:20-cv-00143-PLM-RSK ECF No. 8, PageID.51 Filed 11/02/20 Page 2 of 3




fee has been paid unless the court gives the plaintiff the opportunity to amend the complaint.”

Apple v. Glenn, 183 F.3d 477, 478 (6th Cir. 1999) (per curiam); see also Benson v. O’Brian, 179

F.3d 1014 (6th Cir. 1999). However, the court identified an exception to this rule. That is, a district

court may dismiss a complaint “for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of

the Federal Rules of Civil Procedure when the allegations of [the] complaint are totally

implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to discussion.”

Apple, 183 F.3d at 478 (citing Hogans v. Lavine, 415 U.S. 528, 536–37 (1974)).

       Plaintiff’s amended complaint falls comfortably within Apple’s exception. Because

Defendant was the prosecutor in Plaintiff’s criminal case, Defendant is immune from suit pursuant

to the well-established doctrine of prosecutorial immunity. See Imbler v. Pachtman, 424 U.S. 409,

430 (1976) (holding that prosecutors are entitled to absolute immunity for activities “intimately

associated with the judicial phase of the criminal process”); Skinner v. Govorchin, 463 F.3d 518,

525 (6th Cir. 2006) (discussing prosecutorial immunity).

       Moreover, Plaintiff’s complaint is devoid of merit and no longer open to discussion to the

extent he seeks relief from his criminal conviction in this civil case. Plaintiff can obtain such relief

“only by directly appealing his convictions, filing a timely motion under Federal Rule of Criminal

Procedure 35, or seeking to vacate, set aside, or correct his sentences under 28 U.S.C. § 2255.”

Cobble v. Simpson, No. 3:09CV-682, 2009 WL 3423444, at *2 (W.D. Ky. Oct. 14, 2009). Plaintiff

has already filed a motion pursuant to 28 U.S.C. § 2255, as to which the Sixth Circuit declined to

issue a Certificate of Appealability. Lechner v. United States, No. 18-1765, 2018 WL 8758699

(6th Cir. Oct. 29, 2018). Finally, “[a] federal district court lacks jurisdiction to disturb a federal

criminal conviction as part of an independent civil action against the government officials involved




                                                   2
 Case 2:20-cv-00143-PLM-RSK ECF No. 8, PageID.52 Filed 11/02/20 Page 3 of 3




in securing the conviction.” Cobble, 2009 WL 3423444, at *2 (citing Hamilton v Simpson, 31 F.

App’x 889, 890 (6th Cir. 2002)).



       Accordingly, I recommend that Plaintiff’s action be DISMISSED.


Dated: November 2, 2020                            /s/ Ray Kent
                                                   RAY KENT
                                                   United States Magistrate Judge

                                          NOTICE

        OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court
within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file
objections within the specified time waives the right to appeal the District Court’s order. See
Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                              3
